[ex109finespsuagreement001.jpg]
PSU US 7/2017 EXHIBIT 10.9 July 25, 2017 Federal Signal Corporation 2015
Executive Incentive Compensation Plan Performance Share Unit Award Agreement You
have been selected to receive this Performance Share Units (“PSUs”) award
(“Award”) pursuant to the Federal Signal Corporation 2015 Executive Incentive
Compensation Plan (the “Plan”), as specified below: Participant: Robert Fines
Date of Grant: July 25, 2017 Number of PSUs Subject to this Award Agreement:
40,961 Performance and Vesting Periods: June 2, 2017 through the date that the
Company’s Period 5 ends in 2020. This Award is subject to the terms and
conditions prescribed in the Plan and in the Federal Signal Corporation
Performance Share Unit Award Agreement No. 2017 attached hereto and incorporated
herein. Together, this Award and the attached award agreement shall be referred
to throughout each as the “Award Agreement.” Calculations of performance versus
target, threshold and maximum values set forth in Appendix A are made by the
Committee in accordance with the terms of the Plan and are final and binding. IN
WITNESS WHEREOF, the parties have caused this Award Agreement to be executed as
of the Date of Grant. PARTICIPANT FEDERAL SIGNAL CORPORATION By: Print Name
Chief Executive Officer Signature Address Participant agrees to execute this
Award Agreement and return one copy to Mike Basili at Federal Signal
Corporation, 1415 W. 22nd Street, Suite 1100, Oak Brook, IL 60523 within 45 days
of the above date or forfeit the performance share unit award. Note: If there
are any discrepancies in the name or address shown above, please make the
appropriate corrections on this form.



--------------------------------------------------------------------------------



 
[ex109finespsuagreement002.jpg]
PSU US 7/2017 Page 1 of 6 This document constitutes part of the prospectus
covering securities that have been registered under the Securities Act of 1933,
as amended. FEDERAL SIGNAL CORPORATION PERFORMANCE SHARE UNIT AWARD AGREEMENT
NO. 2017 This Award Agreement, which includes the attached cover page and
Appendix A, effective as of the Date of Grant, represents the grant of PSUs by
the Company to Participant, pursuant to the provisions of the Plan. The Company
established the Plan pursuant to which, among other things, options, stock
appreciation rights, restricted stock and stock units, stock bonus awards,
dividend equivalents and/or performance compensation awards may be granted to
eligible persons. The Plan and this Award Agreement provide a complete
description of the terms and conditions governing the PSUs. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall completely supersede and replace the conflicting
terms of this Award Agreement. All capitalized terms shall have the meanings
ascribed to them in the Plan, unless specifically set forth otherwise herein.
The Board of Directors and the Committee have determined that the interests of
the Company will be advanced by encouraging and enabling certain of its
employees to own shares of Stock, and that Participant is one of those
employees. NOW, THEREFORE, in consideration of services rendered and the mutual
covenants herein contained, the parties agree as follows: Section 1. Certain
Definitions As used in this Award Agreement, the following terms shall have the
following meanings: A. “Affiliate” means with respect to any Person, any other
Person (other than an individual) that controls, is controlled by, or is under
common control with such Person. The term “control,” as used in this Award
Agreement, means the power to direct or cause the direction of the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise. “Controlled” and
“controlling” have meanings correlative to the foregoing. B. “Award” means the
award provided for in Section 2. C. “Board of Directors” means the board of
directors of the Company. D. “Code” means the Internal Revenue Code of 1986, as
amended. E. “Committee” means the Compensation and Benefits Committee of the
Board of Directors or a subcommittee or other committee appointed to administer
the Plan in accordance with the Plan. F. “Company” means Federal Signal
Corporation, a Delaware corporation. G. “Date of Grant” means the date set forth
on this Award Agreement. H. “Disability” shall have the meaning ascribed to that
term in the Company’s long-term disability plan applicable to Participant, or if
no such plan exists, at the discretion of the Committee and as determined by the
Committee. I. “Participant” means the individual shown as the recipient of an
award of PSUs, as set forth on this Award Agreement. J. “Performance Period”
means the three-year period beginning on June 2, 2017 and ending on the date
that the Company’s period 5 ends in 2020. K. “Performance Share Units” or “PSUs”
means the obligation of the Company to transfer the number of shares of Stock to
Participant determined under Section 2, Section 4A (in the case of death or
termination of employment by Disability), Section 4B (in the case of
Change-in-Control), or Section 5 (in the case of Divestiture of a Business
Segment) of this Award Agreement, as



--------------------------------------------------------------------------------



 
[ex109finespsuagreement003.jpg]
PSU US 7/2017 Page 2 of 6 applicable, at the time provided in Section 6 of this
Award Agreement, to the extent that the rights to such shares are vested at such
time. L. “Person” means a “person” as such term is used for purposes of 13(d) or
14(d), or any successor section thereto, of the Securities Exchange Act of 1934,
as amended, and any successor thereto. M. “Stock” means the common stock of the
Company. N. “TBEI” means Truck Bodies & Equipment International, Inc. and each
subsidiary thereof. O. “Vesting Period” means the three-year period beginning on
June 2, 2017 and ending on the date that the Company’s period 5 ends in 2020. P.
“Fair Market Value” shall have the meaning set forth in the Plan. Section 2.
Award Subject to the terms of this Award Agreement, the Company awarded to
Participant the number of PSUs set forth on this Award Agreement, effective as
of the Date of Grant set forth on such instrument. This Award entitles
Participant to receive a whole number of shares of Stock as set forth on this
Award Agreement equal to a percentage, from zero percent (0%) to two hundred
percent (200%), based on TBEI’s performance against the performance goals set
forth, and as calculated in, Appendix A. The number of shares of Stock
determined based on TBEI’s performance against the performance goals set forth
in Appendix A (or, if applicable, the formula set forth in Section 4A (in the
case of death or termination of employment by Disability), the formula set forth
in Section 4B (in the case of a Change-in-Control), or the formula set forth in
Section 4C (in the case of Participant’s employment termination for reasons
other than for Cause), or Section 5 (in the case of Divestiture of a Business
Segment)), shall be distributable as provided in Section 6 of this Award
Agreement, but only to the extent the rights to such shares are vested under
either Section 4 or Section 5 of this Award Agreement. This grant of PSUs shall
not confer any right to Participant (or any other participant) to be granted
PSUs or other awards in the future under the Plan. It is intended that this
Award qualify as “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding anything to the contrary in this Award Agreement, the
number of shares of Stock that may be earned under this Award Agreement cannot
exceed the maximum number of shares of Stock provided for under the Plan.
Section 3. Bookkeeping Account The Company shall record the number of PSUs
subject to this Award Agreement to a bookkeeping account for Participant (the
“Performance Share Unit Account”), subject to adjustment based on performance as
set forth in Section 2 above. Participant’s Performance Share Unit Account shall
be reduced by the number of PSUs, if any, forfeited in accordance with Section 4
and by the number of PSUs with respect to which shares of Stock were transferred
to Participant in accordance with Section 6. Section 4. Vesting Subject to the
accelerated vesting provisions provided below, the number of PSUs determined
under Section 2 above shall vest on the last day of the Vesting Period, if
Participant remains employed by the Company or its Affiliate through such date.
For the avoidance of doubt, if the Company fails to achieve a performance goal
at the threshold level, Participant shall be entitled to receive no shares of
Stock subject to such performance goal, unless the deemed performance provisions
in this Section specifically modify such result. If, during the Performance and
Vesting Periods, while employed by the Company or its Affiliates: A. Participant
dies or his or her employment terminates by reason of Disability, the number of
vested PSUs subject to the Award shall be equal to the product of: (1) the
number of full and partial months of Participant’s employment during the
Performance Period divided by thirty-six (36) and (2) the greater of (a) one
hundred percent (100%) of the PSUs subject to this Award Agreement, regardless
of actual performance or (b) the number of PSUs



--------------------------------------------------------------------------------



 
[ex109finespsuagreement004.jpg]
PSU US 7/2017 Page 3 of 6 that Participant would have been payable to
Participant at the end of Performance Period based on actual TBEI performance
during the entire Performance Period. B. A Change-in-Control occurs, the number
of vested PSUs subject to this Award shall be the greater of (1) one hundred
percent (100%) of the PSUs subject to this Award Agreement, regardless of actual
performance or (2) the number of PSUs that would have been payable to
Participant for the Performance Period based on the Company’s best estimate of
projected TBEI performance through the end of the Performance Period, determined
at the date of the Change-in-Control. In the event of a Change-in-Control
following an event that would otherwise enable vesting at the end of the
Performance and Vesting Periods under Section 4A, the provisions of this Section
4B shall control. For the avoidance of doubt, vesting under this Section 4B is
not calculated on a pro-rata basis. C. Participant is terminated without Cause,
the number of vested PSUs subject to the Award shall be equal to the product of:
(1) the number of full and partial months of Participant’s employment during the
Performance Period divided by thirty-six (36) and (2) the number of PSUs that
would have been payable to Participant at the end of Performance Period based on
actual TBEI performance during the entire Performance Period. In the event of
Participant’s death or a Change-in-Control following an event that would
otherwise enable vesting at the end of the Performance and Vesting Periods under
this Section 4C, the provisions of this Section 4C shall control. For purposes
of this Section 4(C), the term “Cause” means the termination of Participant’s
employment with the Company and its Affiliates as a result of: (1) the
commission by Participant of a felony or a fraud; (2) conduct by Participant
that brings the Company and/or any of its Affiliates into substantial public
disgrace or disrepute; (3) gross negligence or gross misconduct by Participant
with respect to the Company and/or any of its Affiliates; (4) repudiation by
Participant of this Award Agreement or Participant’s abandonment of employment
with the Company and/or its Affiliates; (5) Participant’s insubordination or
failure to follow the directions of the Board of Directors of the Company or the
individual to whom Participant reports, which is not cured within three business
days after written notice thereof to Participant; (6) Participant’s violation of
any non-competition, non- solicitation, or confidentiality agreement or
obligation with respect to the Company and/or any of its Affiliates; (7)
Participant’s breach of a material employment policy of the Company and/or any
of its Affiliates, which is not cured within three business days after written
notice thereof to Participant; or (8) any other material breach by Participant
of any agreement with the Company and/or any of its Affiliates which is not
cured within thirty days after written notice thereof to Participant. D. Except
as provided in Section 5 below, and in certain limited instances where the
Committee may exercise its discretion in determining the vesting implications of
PSUs, if Participant’s employment with the Company and its Affiliates terminates
for any other reason before the end of the Performance and Vesting Periods, all
PSUs that are not vested at the time of such termination of employment (after
first taking into account the accelerated vesting provisions of this Section 4)
shall be forfeited. Section 5. Acceleration of Vesting of Shares in the Event of
Divestiture of Business Segment If the “Business Segment” (as that term is
defined in this Section) in which Participant is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section) is the subject of a
“Divestiture of a Business Segment” (as that term is defined in this Section)
during the Performance and Vesting Periods, and such divestiture results in the
termination of Participant’s employment with the Company and its Affiliates for
any reason during the Performance Period, the number of vested PSUs subject to
the Award shall be equal to the product of: (1) the number of full and partial
months of Participant’s employment during the Performance Period before the
Divestiture Date, divided by thirty-six (36) and (2) one hundred percent (100%)
of the PSUs subject to this Award Agreement, regardless of actual performance.
For purposes of this Award Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate operating segment under the
segment reporting rules under U.S. generally accepted accounting principles,
which currently includes the following: Safety and Security Systems Group and
Environmental Solutions Group. Likewise, the term “Divestiture Date” shall mean
the date that a transaction constituting a Divestiture of a Business Segment is
finally consummated. For purposes of this Award Agreement, the term “Divestiture
of a Business Segment” means the following: A. When used with a reference to the
sale of stock or other securities of a Business Segment that is or becomes a
separate corporation, limited liability company, partnership or other separate
business entity, the sale, exchange, transfer, distribution or other disposition
of the ownership, either beneficially or of record or both, by the Company or
one of its Affiliates to “Nonaffiliated Persons” (as that term is defined in
this Section) of one hundred



--------------------------------------------------------------------------------



 
[ex109finespsuagreement005.jpg]
PSU US 7/2017 Page 4 of 6 percent (100%) of either (i) the then-outstanding
common stock (or the equivalent equity interests) of the Business Segment or
(ii) the combined voting power of the then-outstanding voting securities of the
Business Segment entitled to vote generally in the election of the board of
directors or the equivalent governing body of the Business Segment; B. When used
with reference to the merger or consolidation of a Business Segment that is or
becomes a separate corporation, limited liability company, partnership or other
separate business entity, any such transaction that results in Nonaffiliated
Persons owning, either beneficially or of record or both, one hundred percent
(100%) of either (i) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (ii) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or C. When used with reference to the sale of the
assets of the Business Segment, the sale, exchange, transfer, liquidation,
distribution or other disposition of all or substantially all of the assets of
the Business Segment necessary or required to operate the Business Segment in
the manner that the Business Segment had been operated prior to the Divestiture
Date. For purposes of this Award Agreement, the term “Nonaffiliated Persons”
shall mean any persons or business entities which do not control, or which are
not controlled by or under common control with, the Company. Section 6.
Distribution of Shares A. Except as specifically provided to the contrary in
Section 6B, the number of shares of Stock payable with respect to PSUs, as
determined under Section 2 above, that become vested under this Award shall
become distributable as of the end of the Vesting Period and shall be paid not
later than September 15, 2020 provided however, that if it is impracticable to
pay such shares of Stock by such date (e.g., due to the unavailability of
audited financial statements or a Form S-8 registration statement for the
shares), then the Committee may delay payment until it becomes administratively
practicable to do so later that same year. B. The number of shares of Stock
payable with respect to PSUs, as determined under Section 2 above, that vest
prior to the end of the Vesting Period under either Section 4B or Section 5 of
this Award Agreement shall become distributable on an accelerated basis as
follows: (1) If a Change-in-Control occurs at any time before the end of the
Vesting Period, then the number of earned shares of Stock with respect to PSUs
that become vested under Section 4B of this Award Agreement shall become
distributable on the date of the Change-in-Control. (2) If a Divestiture of a
Business Segment occurs at any time before the end of the Vesting Period, and
such divestiture results in the termination of Participant’s employment with the
Company and its Affiliates for any reason, then the number of earned shares of
Stock with respect to PSUs that become vested under this Award Agreement shall
become distributable on the Divestiture Date, but only if that payment on that
date is permissible under Section 409A of the Code. Section 7. Stockholder
Rights Participant shall not have any of the rights of a stockholder of the
Company with respect to PSUs until shares of Stock are issued to Participant. No
dividend equivalent rights are provided under this Award Agreement. Section 8.
Beneficiary Designation Participant may designate a beneficiary or beneficiaries
(contingently or successively) to receive any benefits that may be payable under
this Award Agreement in the event of Participant’s death and, from time to time,
may change his or her designated beneficiary (a “Beneficiary”). A Beneficiary
may be a trust. A Beneficiary designation shall be made in writing in a form
prescribed by the Company and delivered to the Company while Participant is
alive. In lieu of payment to Participant, a Beneficiary shall be paid shares of
Stock under Section 6 at the same time and in the same form as Participant would
have been paid but for Participant’s death. Section 9. Restrictions on Transfer
PSUs awarded hereunder shall not be transferable by Participant. Except as may
be required by the federal income tax withholding provisions of the Code or by
the tax laws of any State, the interests of Participant and his or her
Beneficiary(ies) under this Award Agreement are not subject to the claims of
their respective creditors and may not be voluntarily or involuntarily sold,
assigned, transferred, alienated, pledged, attached, encumbered or charged.



--------------------------------------------------------------------------------



 
[ex109finespsuagreement006.jpg]
PSU US 7/2017 Page 5 of 6 Any attempt by Participant or a Beneficiary to sell,
assign, transfer, alienate, pledge, attach, encumber, charge or otherwise
dispose of any right to benefits payable hereunder shall be void. Section 10.
Adjustment in Certain Events If there is any change in the Stock by reason of
stock dividends or other distribution (whether in the form of securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, split-off, combination,
repurchase or exchange of Stock or other securities of the Company, or other
similar corporate transaction or event, or changes in applicable rules, rulings,
regulations or other requirements of any governmental body or securities
exchange, the Committee may, in its sole discretion, make such adjustments to
the number of PSUs credited to Participant’s Performance Share Unit Account that
it deems necessary or appropriate and as it may deem equitable in Participant’s
rights. Section 11. Tax Withholding The Company shall not be obligated to
transfer any shares of Stock until Participant pays to the Company or any of its
Affiliates in cash, or any other form of property, including Stock, acceptable
to the Company, the amount required to be withheld from the wages or other
amounts owing to Participant with respect to such shares. Further, the Company
can withhold amounts for federal, state, local or foreign income or employment
taxes in accordance with any tax withholding policy that may be adopted by the
Company and is in effect from time to time with respect to equity awards under
the Plan irrespective of whether the amounts to be withheld exceed the lowest
tax withholding amount that could be determined for the grantee under another
tax withholding method. Participant may elect, subject to procedural rules
adopted by the Committee, to satisfy the applicable withholding tax requirement,
in whole or in part, by having the Company reduce the number of shares of Stock
otherwise transferable under this Award Agreement having an aggregate Fair
Market Value on the date the tax is to be determined, equal to such applicable
withholding tax requirement. Section 12. Section 409A This Award Agreement shall
be construed consistent with the intention that it be exempt from Section 409A
of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan or this Award
Agreement, if at any time the Committee determines that this Award (or any
portion thereof) may be subject to Section 409A, the Committee shall have the
right in its sole discretion (without any obligation to do so or to indemnify
Participant or any other person for failure to do so) to adopt such amendments
to the Plan or this Award Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate
either for this Award to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A. Section 13. Source of Payment
Shares of Stock transferable to Participant, or Participant’s Beneficiary, under
this Award Agreement may be either Treasury shares, authorized but unissued
shares, or any combination of such stock. The Company shall have no duties to
segregate or set aside any assets to secure Participant’s right to receive
shares of Stock under this Award Agreement. Participant shall not have any
rights with respect to transfer of shares of Stock under this Award Agreement
other than the unsecured right to receive shares of Stock from the Company.
Section 14. Continuation of Employment This Award Agreement shall not confer
upon Participant any right to continuation of employment by the Company or its
Affiliates, nor shall this Award Agreement interfere in any way with the
Company’s or its Affiliates’ right to terminate Participant’s employment at any
time. Section 16. Entire Award; Amendment This Award Agreement and the Plan
constitute the entire agreement between the parties with respect to the terms
and supersede all prior written or oral negotiations, commitments,
representations and agreements with respect thereto. The terms and conditions
set forth in this Award Agreement may only be modified or amended in writing,
signed by both parties.



--------------------------------------------------------------------------------



 
[ex109finespsuagreement007.jpg]
PSU US 7/2017 Page 6 of 6 Section 17. Severability In the event any one or more
of the provisions of this Award Agreement shall be held invalid, illegal or
unenforceable in any respect in any jurisdiction, such provision or provisions
shall be automatically deemed amended, but only to the extent necessary to
render such provision or provisions valid, legal and enforceable in such
jurisdiction, and the validity, legality and enforceability of the remaining
provisions of this Award Agreement shall not in any way be affected or impaired
thereby. Section 18. Miscellaneous A. This Award Agreement and the rights of
Participant hereunder are subject to all the terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. The
Committee shall have the right to impose such restrictions on any Stock acquired
pursuant to this Award Agreement, as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under
applicable federal and state tax law, under the requirements of any stock
exchange or market upon which such Stock is then listed and/or traded, and under
any blue sky or state securities laws applicable to such Stock. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Award Agreement, all of which shall be binding upon Participant. B. The
Committee may terminate, amend, or modify the Plan; provided, however, that no
such termination, amendment, or modification of the Plan may materially and
adversely affect Participant’s rights under this Award Agreement, without the
written consent of Participant. C. Participant agrees to take all steps
necessary to comply with all applicable provisions of federal and state
securities and tax laws in exercising his or her rights under this Award
Agreement. D. This Award Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required. E. This Award (including any
proceeds, gains or other economic benefit actually or constructively received by
Participant upon any receipt or exercise of any Award or upon the receipt or
resale of any Stock underlying the Award) shall be subject to the provisions of
any clawback policy currently or subsequently implemented by the Company to the
extent set forth in such policy. F. All obligations of the Company under the
Plan and this Award Agreement, with respect to these PSUs, shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company. G. To the
extent not preempted by federal law, this Award Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to principles of conflict of law.



--------------------------------------------------------------------------------



 
[ex109finespsuagreement008.jpg]
FEDERAL SIGNAL CORPORATION PERFORMANCE SHARE UNIT BENEFICIARY DESIGNATION
Participant: Social Security No.: Address: Date of Birth: Participant hereby
designates the following individual(s) or entity(ies) as his or her
beneficiary(ies) pursuant to the Federal Signal Corporation 2015 Executive
Incentive Compensation Plan (Insert Name, Social Security Number, Relationship,
Date of Birth and Address of Individuals and/or fully identify any trust
beneficiary by the Name of the Trust, Date of Execution of the Trust, the
Trustee’s Name, the address of the trust, and the employer identification number
of the trust): Primary Beneficiary(ies) Contingent Beneficiary(ies) Participant
hereby reserves the right to change this Beneficiary Designation, and any such
change shall be effective when Participant has executed a new or amended
Beneficiary Designation form, and the receipt of such form has been acknowledged
by the Company, all in such manner as specified by the Company from time to
time, or on a future date specified by any such new or amended Beneficiary
Designation form. IN WITNESS WHEREOF, the parties have executed this Beneficiary
Designation on the date designated below. Date: _________________, ____
Signature of Participant Received: FEDERAL SIGNAL CORPORATION Date:
_________________, ____ By:



--------------------------------------------------------------------------------



 